IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-59,104-04


KENNETH WAYNE SKILLERN, Relator

v.

ANGELINA COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 23512-AA IN THE 217TH JUDICIAL DISTRICT COURT
FROM ANGELINA COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 217th Judicial District Court of Angelina County on June 7, 2004, that more than 35 days have
elapsed, and that the application has not yet been forwarded to this Court.  In support of his writ of
mandamus, Relator has provided a copy of a document entitled "Inmate Correspondence Reply,"
dated June 7, 2004, acknowledging receipt of a writ of habeas corpus on that date by the District
Clerk of Angelina County.
	This Court has received two other writs of habeas corpus from Relator pertaining to the same
conviction.  Relator's first habeas writ was denied on November 11, 2004, and the second habeas writ
was dismissed as a subsequent application barred by Article 11.07, Section 4 of the Texas Code of
Criminal Procedure on September 12, 2007.  However, if Relator did file a writ of habeas corpus in
the district court on June 7, 2004, it would not have been treated as a subsequent application barred
by Section 4, because this Court had not yet decided his first writ. 
	In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Angelina County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the
nature of the claims asserted in the application filed by Relator is such that the claims are not
cognizable under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator did not file an
application for habeas corpus in Angelina County on June 7, 2004.  This application for leave to file
a writ of mandamus shall be held in abeyance until the respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: October 17, 2007
Do not publish